UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7229


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HOWARD RICE, a/k/a H, a/k/a Howie,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00323-WDQ-2; 1:08-cv-03107-WDQ)


Submitted:    September 29, 2009            Decided:   October 20, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Rice, Appellant Pro Se.      Michael Clayton Hanlon, John
Walter   Sippel,   Jr.,   Assistant   United  States   Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard Rice seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a   substantial        showing       of    the    denial    of    a

constitutional     right.”         28    U.S.C.       § 2253(c)(2)     (2006).        A

prisoner     satisfies      this        standard       by     demonstrating         that

reasonable    jurists     would     find       that    any    assessment       of    the

constitutional     claims    by    the    district      court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Rice has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                          2